Robinson, J.
(dissenting) : The first two items of the will in question read thus:
“First: I direct the payment of the expenses of my last sicknéss and funeral and just debts that I may be owing.
“Second: I give, devise and bequeath to my wife, Annie B. Murphy, one-third of my estate, both real and personal.”
The question is on the estate devised to the widow. The will does not give to her any specified money or property. It merely gives to her a part or portion of ’the estate. If the will had devised to the widow a cash sum of money or any specified property, that would have constituted a disposal of the money or property within the meaning* of the code. (Section 5722). Then the other property of the estate would he resorted to for the payment of debts in the order provided by statute; (1) Property not disposed of by the will. (2) Property which is devised or bequeathed to a residuary legatee. (3) Property which is not specifically devised or bequeathed.
Now, as I think, a will should be construed in the simplest and most logical manner so that when a person is called to make a will and to leave this earth he should not have to wait till he can read all the whole decisions of this and other courts from the Atlantic to the Pacific. Everyone knows that a party can dispose of only so much of his estate *1289as remains after the payment of his debts and the cost of administration. Everyone knows that when a party gives, grants and devises to .any person all his estate, it means all his estate subject to his disposal, and that a half of it is half of the estate, that a third of it is only a third of the estate. Hence I hold that the widow is clearly entitled to one-third of the net estate, including .interest and rents collected on the same; that there is no error in the decision of the county court and the district .court; and that the same should be affirmed.